Case 3:18-cv-00802-BEN-JLB Document 71 Filed 03/19/21 PageID.2342 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                     FILED
                           FOR THE NINTH CIRCUIT                       MAR 19 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
KIM RHODE; et al.,                            No.    20-55437

                Plaintiffs-Appellees,         D.C. No.
                                              3:18-cv-00802-BEN-JLB
  v.                                          Southern District of California,
                                              San Diego
MATTHEW RODRIQUEZ, in his official
capacity as Acting Attorney General of the    ORDER
State of California,

                Defendant-Appellant.*

Before: PARKER,** WATFORD, and BUMATAY, Circuit Judges.

       Resolution of this appeal may be impacted by the en banc proceedings in

Duncan v. Becerra, No. 19-55376. Accordingly, submission is vacated and this

appeal shall be held in abeyance pending issuance of the mandate in Duncan.




       *
            The Clerk shall amend the docket to reflect the above caption. See
Fed. R. App. P. 43(c).
       **
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
